Citation Nr: 0028815	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
1984.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
30 percent disabling was denied for paranoid schizophrenia.  

This claim was remanded by the Board in March 1999, for the 
purpose of further evidentiary development.  Having reviewed 
the record, the Board is satisfied that the specified 
development has been completed to the extent possible.  


FINDINGS OF FACT

The record indicates that the veteran failed to report for VA 
examinations scheduled in March 2000, and there is no 
evidence of record of "good cause" which would excuse the 
failure to report for these examinations.  


CONCLUSION OF LAW

The claim for an evaluation in excess of 30 percent disabling 
for paranoid schizophrenia is denied due to failure to 
report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid.  (Emphasis added.)

In statements on appeal and at the time of a November 1998 
hearing before the undersigned Board Member, the veteran and 
his representative argued that the veteran had not had a VA 
examination to determine the current severity of his service-
connected paranoid schizophrenia.  In a March 1999 remand, 
the Board directed the RO to schedule the veteran for a VA 
examination for compensation purposes in order to accurately 
determine the current nature and severity of his paranoid 
schizophrenia.  Thereafter, the RO scheduled the veteran for 
examinations on March 21, 2000, and March 22, 2000.  The 
record indicates that veteran failed to report for either of 
these examinations, and there is no indication of good cause 
for the failure to report.  
 
If the appellant chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  What is clear is that VA has taken concerted 
efforts to assist the appellant in the development and 
adjudication of his claim.  The appellant failed to show for 
the March 2000 VA examination.  Further action without 
response or assistance from the appellant constitutes a waste 
of limited government resources.  See e.g., Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).

The Board notes that by letter dated March 2000, the regional 
office informed the veteran of his duty to report for an 
scheduled examination; however, the letter indicates that a 
failure to report would result in adjudication of the appeal 
on the evidence of record.  This letter is wrong.  This is 
not an original claim.  The regulation clearly indicates that 
if there is a failure to report without good cause, a claim 
for increase is denied.  Therefore, the Board must determine 
whether the veteran has been prejudiced by the incorrect 
notification. 

On review of the record, the Board has determined that the 
veteran has had adequate notice of the ramifications of 
failure to report for an examination, and therefore, he has 
not been prejudiced.  In March 1999, the Board issued a 
Remand that identified the correct regulation and informed 
that veteran that the claim would be denied if there was a 
failure to report without good cause.  The March 1999 Remand, 
the March 2000 letter, and the Supplemental Statement of the 
Case each referenced the "good cause" provision.  In 
addition, at a personal hearing in November 1998, the 
undersigned Board Member stressed the importance of appearing 
for an examination if one were scheduled and the veteran was 
informed that he must let VA know if he was unable to attend 
a scheduled examination.  Examples of valid reasons for not 
appearing for an examination were specifically provided.  

Therefore, the Board finds that the veteran's due process 
right were preserved, and that the RO's error was harmless.  
As noted by the RO, the veteran has not claimed or reported 
that he had good cause for the failure to report, and there 
is no indication from the record as to the reasons why he did 
not appear for the scheduled examination.  

As noted, the veteran's claim for an evaluation in excess of 
30 percent disabling for paranoid schizophrenia is not "an 
original compensation claim," which would allow the claim to 
be decided based upon the evidence of record when the 
appellant fails to show for an examination.  38 C.F.R. 
§ 3.655(b) (1999).  Rather, the veteran's appeal involves a 
claim for an increased evaluation.  As the veteran failed to 
report for the scheduled examination, the claim is denied 
pursuant to 38 C.F.R. § 3.655(b) (1999).  


ORDER

An evaluation in excess of 30 percent disabling is denied for 
paranoid schizophrenia.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

